In an action for a declaratory judgment and injunctive relief, plaintiff appeals from an order of the Supreme Court, Queens County, dated April 28, 1976, which, inter alia, granted its motion for summary judgment to the extent of requiring defendant to register his dog with plaintiff. Order reversed, without costs or disbursements, and motion for summary judgment denied. Plaintiff was required to give notice to its tenants of any regulation adopted by it restricting the harboring of dogs. The occupancy agreement executed by and between plaintiff and defendant requires notice, but does not require notice by mail. There is a dispute as to whether any notice was given and, hence, a trial is required to determine whether *750plaintiff gave, and defendant received, notice of the regulation. Gulotta, P. J., Hopkins, Latham, Shapiro and Hawkins, JJ., concur.